MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                          Oct 07 2015, 8:56 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Berger                                         Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Karl Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bernard Johnson, Jr.,                                    October 7, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         71A04-1502-CR-60
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth C.
Appellee-Plaintiff.                                      Hurley, Judge
                                                         Trial Court Cause No.
                                                         71D08-1310-FC-226



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 71A04-1502-CR-60 | October 7, 2015   Page 1 of 4
                                             Case Summary
[1]   Bernard Johnson appeals his conviction for Class C felony possession of

      cocaine. We affirm.


                                                     Issue
[2]   Johnson raises one issue, which we restate as whether there was sufficient

      evidence to support his conviction.


                                                     Facts
[3]   On October 2, 2013, South Bend police officers were pursuing a suspect when

      they encountered Johnson having an argument with a woman. The argument

      escalated, and police intervened. Johnson did not cooperate with the police,

      and they had to forcibly restrain him and eventually handcuff him. During this

      encounter, a crowd gathered, and Johnson claimed to have been shot. Two

      officers separately conducted pat down searches for weapons before putting

      Johnson, who had not been shot, in a police car and transporting him to the

      jail. When he arrived at the jail, a more thorough search was conducted, and a

      baggie containing 3.30 grams of cocaine was found in the pocket of basketball

      shorts Johnson was wearing under his pants.


[4]   The State charged Johnson with Class C felony possession of cocaine and Class

      A misdemeanor domestic battery. The battery charge was later amended to

      Class B misdemeanor battery. A jury found Johnson guilty of the possession of

      cocaine charge and not guilty of the battery charge. Johnson now appeals.


      Court of Appeals of Indiana | Memorandum Decision 71A04-1502-CR-60 | October 7, 2015   Page 2 of 4
                                                  Analysis
[5]   Johnson argues there is insufficient evidence to support his robbery conviction.

      When reviewing a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of witnesses. Bailey v. State, 979
N.E.2d 133, 135 (Ind. 2012). We view the evidence—even if conflicting—and

      all reasonable inferences drawn from it in a light most favorable to the

      conviction and affirm if there is substantial evidence of probative value

      supporting each element of the crime from which a reasonable trier of fact

      could have found the defendant guilty beyond a reasonable doubt. Id.


[6]   Johnson argues that, because the cocaine was not discovered during the pat

      down searches conducted before he was transported to the jail and he

      immediately denied the cocaine was his, the State did not prove that he

      knowingly possessed it. “A person engages in conduct ‘knowingly’ if, when he

      engages in the conduct, he is aware of the high probability that he is doing so.’”

      Ind. Code § 35-41-2-2(b).


[7]   The officers who conducted the pat down searches testified that they patted

      down Johnson’s outer clothing to look for weapons before transporting him to

      jail. One officer explained that, because of Johnson’s behavior and the crowd,

      he was not as thorough in the pat down search as he usually is. The other

      officer testified that he did not go through every pocket and that he was looking

      for large, hard weapons. The jail officer testified about conducting a more

      detailed search upon Johnson’s arrival at the jail. She also stated that the

      cocaine was found in a pocket of shorts Johnson was wearing under his pants.
      Court of Appeals of Indiana | Memorandum Decision 71A04-1502-CR-60 | October 7, 2015   Page 3 of 4
[8]    It was for the jury to assess the witnesses’ testimony, including Johnson’s claim

       that someone else had put the cocaine in his pocket. There is sufficient

       evidence to establish that Johnson knowingly possessed the cocaine.


                                                 Conclusion
[9]    There was sufficient evidence to support Johnson’s conviction for Class C

       felony possession of cocaine. We affirm.


[10]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1502-CR-60 | October 7, 2015   Page 4 of 4